Citation Nr: 1547769	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	David S. Wight, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  This matter was remanded by the Board in June 2013 and July 2015. 


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A May 2008 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claim in May 2008, and again, pursuant to the Board's July 2015 remand, in August 2015.  Upon review, the Board finds the VA examinations and opinions sufficient and adequate.  The VA examiners reviewed the Veteran's relevant medical history and lay statements, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  While the August 2015 VA examiner did not address specific test findings as directed by the Board's July 2015 remand, the Board finds that it does not affect the outcome of the case.  As such, the Board finds the Appeals Management Center substantially complied with the June 2013 and July 2015 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2009, the Veteran testified at a hearing before a DRO.  Pursuant to 
38 C.F.R. § 3.103(c)(2) (2015), a DRO who conducts a hearing must fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the DRO hearing, the Veteran was assisted by his representative.  The representative and the DRO asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 444 F.3d 1328; see also Dingess/Hartman, 19 Vet. App. at 483; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss as the result of acoustic trauma during active duty.  Specifically, he contends that he was exposed to excessive noise as a motor transport operator.

The Veteran was provided with VA audiological examinations in May 2008 and August 2015.  The examiners reviewed the claims file and medical history, and noted the Veteran's in-service noise exposure.  The record also contains the results of two audiological examinations conducted in September 2009 by private and VA audiologists.  Puretone threshold and Maryland CNC speech recognitions tests were conducted.

Upon VA examination in May 2008, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
25
20
20
LEFT
15
10
15
25
20

The Veteran's speech recognition ability was 100 percent in both ears.  The VA examiner indicated that these test results reflected clinically normal hearing at the relevant frequencies in both ears, with a mild hearing loss noted at 8000 hertz in the left ear.  The examiner further noted that the speech recognition scores were excellent for both ears.

Upon private examination on September 2, 2009, puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
15
25
20

The private audiologist noted that the Veteran had excellent speech discrimination scores consistent with the puretone results, which showed only a mild hearing loss at 8000 hertz.

Upon VA examination in August 2015, puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
20
15
20
30
30

The Veteran's speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.  The VA examiner found that the Veteran had normal hearing in both ears.  
The Board notes that the Veteran underwent a VA audiology consult on September 22, 2009, shortly after the private audiological examination noted above.  While the audiologist did not enumerate the Veteran's puretone thresholds, it was noted that the Veteran had hearing within normal limits between 250 and 6000 hertz for each ear.  Additionally, while the audiologist specifically found that no clinically significant changes were found from the May 2008 examination, which showed clinically normal hearing and a speech recognition ability of 100 percent both ears upon administration of the Maryland CNC Test, it was also noted that the Veteran had word recognition scores of 92 percent in the right ear and 88 percent in the left ear.  However, it is not clear whether the word recognition test used was the Maryland CNC Test, as required by the regulations.  See 38 C.F.R. § 3.385.  Assuming for the purposes of determining service connection that the results are from the Maryland CNC Test, they would demonstrate a hearing loss disability for VA purposes.  

Despite the September 22, 2009, findings, the Board finds that, as the other examinations of record are consistent with one another and do not demonstrate the presence of a VA hearing loss disability, the preponderance of the evidence is against a finding that the Veteran has had a hearing loss disability for VA purposes during the pendency of the appeal.  The Board is not weighing the other examinations more heavily than the September 22, 2002 examination because there are more of them.  Rather, the examinations that are consistent with each other carry more probative weight than the one outlying examination result.  No audiological examination of record demonstrates a diagnosis of hearing loss; or an auditory threshold in any of the relevant frequencies of 40 decibels or greater; or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater.  Auditory thresholds, at worst, were 25 decibels in the right ear and 30 decibels in the left ear.  With the exception of the September 22, 2009, test, the Veteran's Maryland CNC tests reflected scores of at least 94 percent bilaterally.  These results do not reflect that the Veteran has a bilateral hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of any of the audiometric results and has not submitted any additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  

While the Veteran is competent to report what comes to him through his senses, including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Such determination may only be made by audiometric testing, and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a present hearing loss disability and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim for entitlement to service connection for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


